

	

		II

		109th CONGRESS

		1st Session

		S. 1196

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 8, 2005

			Mr. Corzine (for himself

			 and Mr. Lautenberg) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide for disclosure of fire safety

		  standards and measures with respect to campus buildings, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Campus Fire Safety Right-to-Know Act

			 of 2005.

		2.Disclosure of fire

			 safety of campus buildingsSection 485 of the

			 Higher Education Act of 1965 (20

			 U.S.C. 1092) is amended—

			(1)in subsection (a)(1)—

				(A)by striking and at the end

			 of subparagraph (N);

				(B)by striking the period at the end of

			 subparagraph (O) and inserting ; and; and

				(C)by adding at the end the following new

			 subparagraph:

					

						(P)the fire safety report prepared by the

				institution pursuant to subsection (h).

						;

				and

				(2)by adding at the end the following new

			 subsection:

				

					(h)Disclosure of

				fire safety standards and measures

						(1)Annual fire

				safety reports requiredEach

				institution participating in any program under this title shall, beginning in

				the first academic year that begins after the date of enactment of the

				Campus Fire Safety Right-to-Know Act of

				2005, and each year thereafter, prepare, publish, and distribute,

				through appropriate publications (including the Internet) or mailings, to all

				current students and employees, and to any applicant for enrollment or

				employment upon request, an annual fire safety report. Such reports shall

				contain at least the following information with respect to the campus fire

				safety practices and standards of that institution:

							(A)A statement that identifies each

				institution owned or controlled student housing facility, and whether or not

				such facility is equipped with a fire sprinkler system or other fire safety

				system, or has fire escape planning or protocols.

							(B)Statistics for each such facility

				concerning the occurrence of fires and false alarms in such facility, during

				the 2 preceding calendar years for which data are available.

							(C)For each such occurrence in each such

				facility, a summary of the human injuries or deaths, structural or property

				damage, or combination thereof.

							(D)Information regarding rules on portable

				electrical appliances, smoking and open flames (such as candles), regular

				mandatory supervised fire drills, and planned and future improvements in fire

				safety.

							(E)Information about fire safety education and

				training provided to students, faculty, and staff.

							(F)Information concerning fire safety at any

				housing facility owned or controlled by a fraternity, sorority, or student

				group that is recognized by the institution, including—

								(i)information reported to the institution

				under paragraph (4); and

								(ii)a statement concerning whether and how the

				institution works with recognized student fraternities and sororities, and

				other recognized student groups owning or controlling housing facilities, to

				make building and property owned or controlled by such fraternities,

				sororities, and groups more fire safe.

								(2)Fraternities,

				sororities, and other groupsEach institution participating in a program

				under this title shall request each fraternity and sorority that is recognized

				by the institution, and any other student group that is recognized by the

				institution and that owns or controls housing facilities, to collect and report

				to the institution the information described in subparagraphs (A) through (E)

				of paragraph (1), as applied to the fraternity, sorority, or recognized student

				group, respectively, for each building and property owned or controlled by the

				fraternity, sorority, or group, respectively.

						(3)Current

				information to campus communityEach institution participating in any

				program under this title shall make, keep, and maintain a log, written in a

				form that can be easily understood, recording all on-campus fires, including

				the nature, date, time, and general location of each fire and all false fire

				alarms. All entries that are required pursuant to this paragraph shall, except

				where disclosure of such information is prohibited by law, be open to public

				inspection, and each such institution shall make annual reports to the campus

				community on such fires and false fire alarms in a manner that will aid the

				prevention of similar occurrences.

						(4)Reports to the

				SecretaryOn an annual basis,

				each institution participating in any program under this title shall submit to

				the Secretary a copy of the statistics required to be made available under

				paragraph (1)(B). The Secretary shall—

							(A)review such statistics;

							(B)make copies of the statistics submitted to

				the Secretary available to the public; and

							(C)in coordination with nationally recognized

				fire organizations and representatives of institutions of higher education,

				identify exemplary fire safety policies, procedures, and practices and

				disseminate information concerning those policies, procedures, and practices

				that have proven effective in the reduction of campus fires.

							(5)Rule of

				constructionNothing in this

				subsection shall be construed to authorize the Secretary to require particular

				policies, procedures, or practices by institutions of higher education with

				respect to fire safety.

						(6)DefinitionsIn this subsection, the term

				campus has the meaning provided in subsection

				(f)(6).

						.

			3.Report to Congress by

			 the Secretary of Education

			(a)Definition of

			 facilityIn this section the

			 term facility means a student housing facility owned or controlled

			 by an institution of higher education, or a housing facility owned or

			 controlled by a fraternity, sorority, or student group that is recognized by

			 the institution.

			(b)ReportWithin two years after the date of

			 enactment of this Act, the Secretary of Education shall prepare and submit to

			 the Congress a report containing—

				(1)an analysis of the current status of fire

			 safety systems in facilities of institutions participating in programs under

			 title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.),

			 including sprinkler systems;

				(2)an analysis of the appropriate fire safety

			 standards to apply to such facilities, which the Secretary shall prepare after

			 consultation with such fire safety experts, representatives of institutions of

			 higher education, and other Federal agencies as the Secretary, in the

			 Secretary’s discretion, considers appropriate;

				(3)an estimate of the cost of bringing all

			 nonconforming such facilities up to current building codes; and

				(4)recommendations from the Secretary

			 concerning the best means of meeting fire safety standards in all such

			 facilities, including recommendations for methods to fund such cost.

				

